“ Case 1:20-mc-00021-RC Document 8-1 Filed 05/06/20 Page 1 of 2
Wednesday, May 6, 2020 at 16:30:28 Eastern Daylight Time

 

Subject: In re Title 28 U.S.C. Section 1782 subpoenas for McLarty Associates LLC and Richard Reeves
Burt

Date: Wednesday, May 6, 2020 at 4:04:35 PM Eastern Daylight Time

From: Jack de Kluiver

To: rburt@maglobal.com, info@maglobal.com, vmurthy@maglobal.com

Attachments: image001.png, Doc. No. 7.pdf, Doc. No 7-1.pdf, Doc. No. 6.pdf
To the Honorable Richard Reeves Burt:

We represent Melanie Anne Chen and on May 1, 2020 we obtained an order pursuant to Title 28,
United States Code, Section 1782 to gather evidence in support of litigation filed in the England. See attached
Order dated May 1, 2020. Doc. No. 6. We are all experiencing the effects of the COVID-19 pandemic and
related stay-place orders thus any “personal” service of discovery subpoenas is problematic. In light of the
limitations on freedom of movement created by the COVID-19 orders, yesterday, we filed the attached
motion and proposed order, Doc. Nos. 7 and 7.1, seeking permission to serve subpoenas on you and McLarty
Associates by other means. This afternoon the Court ordered us to provide you and McLarty Associates a
copy of that Motion via e-mail.

To Nelson Cunningham:

The outgoing message on McLarty’s main number indicated that communications intended for
McLarty can be directed to info@maglobal.com. In addition, we are using an e-mail address that is on file at
the District of Columbia’s Department of Consumer and Regulatory Affairs (DCRA) for McLarty Associates
indicating you are McLarty associates registered agent, although the e-mail on file with the DCRA does match
your name.

lf either of you have any questions feel free to contact me at the number below. We too are working
remotely.

Jack de Kluiver
Managing Partner

» Baker.
Kluiver

Baker de Kluiver PLLC

1101 New York Avenue, NW
Suite 1000

Washington, DC 20005

+1 202-873-4008

https://www.bakerdekluiver.com

PLEASE NOTE: This e-mail, including all attachments, may constitute property of Baker de Kluiver PLLC, and
property that is intended only for the use of the individual or entity to which it is addressed. It also may
contain information that is privileged, confidential, or otherwise protected from disclosure under applicable

law. If the reader of this e-mail transmission is not the intended recipient or the employee or agent
responsible for delivering the transmission to the intended recipient, you are hereby notified that any

Page 1 of 2
= Case 1:20-mc-00021-RC Document 8-1 Filed 05/06/20 Page 2 of 2

dissemination, distribution, copying or use of this e-mail or its contents is strictly prohibited. If you have
received this e-mail in error, please notify the sender by responding to the e-mail and then delete the e-mail

immediately.

Page 2 of 2
